DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
Claims 9-16 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
Regarding claim 9, Haas teaches a method for visualizing a crossing over a road for a road user wanting to cross the road (see e.g. FIGS. 1-12), the method comprising: projecting, by a first vehicle in a first lane, an image pattern onto the road for the road user crossing the road, wherein the first vehicle projects the image pattern while stopped (projecting an image for a road user onto road segment while the vehicle is stopped; see e.g. FIG. 1a, FIG. 2 and para. [0025-26], [0042]); and communicating, by the first vehicle, with at least one further vehicle driving on the road in a further lane by at least indirectly informing the at least one further vehicle about the road user wishing to cross the road (another vehicle can be communicated to which is driving in another lane and informing about a pedestrian wishing to cross; see e.g. para. [0043]); requesting the at least one further vehicle to stop and to (1) project an image pattern onto the further lane in addition to the image pattern of the first vehicle or (2) at least indirectly report back to the first vehicle that the at least further vehicle will take over the projection onto the further lane (the communication can include information about a pedestrian wishing to cross, see e.g. para. [0042-43], which is a stop request, wherein the pattern is projected in both lanes; see e.g. FIG. 2 and para. [0043]), wherein the image pattern comprises at least two graphically different or differently colored states, a first one of the at least two graphically different or differently colored states indicates that the entire road can be crossed safely (the projected image or zebra crossing can have two 
You, in a same or similar filed of endeavor, communicating to a second vehicle about the projected image pattern (see e.g. FIG. 4A and col. 13, lines 5-30). 
Another reference, by Beaurepaire et al., teaches a coordination platform which can synchronize the projection of the pedestrian crossing symbol between multiple vehicles in different lanes (based on other vehicles confirming to allow pedestrian to cross), wherein the pedestrian crossing symbol may be projected throughout the street (see e.g. para. [0076-77]). 
However, the prior art references do not explicitly teach “the first vehicle initially projects the second one of the at least two graphically different or differently colored states while it monitors the implementation of the request to the at least one further vehicle via a feedback communication or an environment sensor system of the first vehicle, and, after the request has been followed or when it is predicted that the request will be followed, the first vehicle projects the first Attorney Docket No. 0509-134Page 3one of the at least two graphically different or differently colored states.”
Claims 10-16 are allowed for depending on allowable base claim or at least comprising the allowable claim subject matter of claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705. The examiner can normally be reached Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688